Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
	Applicant's election of Group I (Claims 1-13 and 15 in part) for prosecution in the reply filed on 11/29/2022 is acknowledged; in said response applicants’ have amended claims 1-8, 1-13, 15 and have added new claims 16-18. Examiner would like to point out that applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).The restriction requirement is still deemed proper and is therefore made FINAL. 
Amended claims 1-18 are pending in this application; elected Group I claims 1-13 and 15-18 reading on the elected invention is now under consideration for examination and claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a CIP of PCT/CN2018/122309 filed on 12/20/2018 and claims the priority date of China application 201711490227.9 filed on 12/29/2017; however, applicants’ have not filed/submitted the foreign priority document and no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of the instant application filed on 06/26/2020.

Information disclosure statement
The information disclosure statements (IDS) submitted on 11/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that paragraphs [00110], [00142], [00155], [00159], [00183] and [00188] of specification recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting over amended claims 1-6 and 9-15 (dated 10/30/2020) of co-pending Application No. Xue et al., (16/916,032) and in view of Liu et al., (Genewiz, 05/16/2022) disclosing the lacZ gene having 100% sequence identity to SEQ ID NO: 39 of the instant application. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows: The recited amended claims 1-6 and 9-15 (dated 10/30/2020) of co-pending Application No. Xue et al., (16/916,032) encompass a genus of promoter… that overlaps with the genus of promoter… as claimed in claims 1-13 and 15-18 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference application (the references polynucleotides of said reference application having 100% sequence identities to SEQ ID Nos” 2, 4, 17 and 18 of the instant application) and in view of Liu et al., (Genewiz, 05/16/2022) disclosing the lacZ gene having 100% sequence identity to SEQ ID NO: 39 of the instant application (see provided sequence alignment provided in 35 U.S.C. 103 rejection below) and provides teaching, suggestion and motivation for expressing the lacZ encoded by SEQ ID NO: 39 of the instant invention. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other co-pending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 3, 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 3, 5 and 18 recite the phrase “promoter shown by SEQ ID NO: 2, … SEQ ID NO: 4… and nucleic acid sequence shown by SEQ ID NO: 39”. The metes and bounds of the term “shown by” in claims 3, 5 and 18  is not clear in the context of the claims. It is not clear to the examiner if the recited amino acid sequence has the nucleic acid sequence of SEQ ID NO: 2,… SEQ ID NO: 4 and …SEQ ID NO: 39? or is a representative member of a genus/merely exemplary? Examiner suggests amending the claims to make a direct reference to SEQ ID NO: 2,… SEQ ID NO: 4 and …SEQ ID NO: 39. Clarification and correction required.
II. Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13  recites the phrase “..in step (3)…” and there is insufficient antecedent basis for this limitation in claim 16 as there is no step (3) is recited in claim 13? Clarification and correction required.
Claim Rejections: 35 U.S.C. 112(d)
The following is a quotation of pre-AIA  35 U.S.C. 112(d) or 35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13  recites the phrase “..in step (3)…” and there is insufficient antecedent basis for this limitation in claim 16 as there is no step (3) is recited in claim 13 and does not further limit dependent claim 16. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-12 and 15-18 of the instant application as interpreted are directed to genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation). 
No information, beyond the characterization of intact full-length promoter comprising the nucleic acid sequence of SEQ ID NO: 2 and SEQ ID NO: 4 and said promoter comprising the polynucleotide sequence amplified by the primer sequences of SEQ ID NO: 17 and SEQ ID NO: 18, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation) and genus of recombinant hosts comprising a genus of polynucleotides having promoter activity.
The genus of recombinant host cells comprising a genus of polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polynucleotides is adequately described by the disclosure of partial structures of SEQ ID NO: 2 and 4 with specific structures having the associated function/activity, since one could use structural homology to isolate those the encoding polynucleotides recited in the claims. The art clearly teaches that a promoter has discrete spatial and temporal elements “cis-acting” elements that govern the activity of promoter, as said “cis-acting” elements are specific binding regions that are recognized by specific transcription factors and other accessory proteins known as “trans-acting” factors (cell specific) and any mutation or structural change in the “cis-acting” elements drastically affect the binding of said specific transcription factors and recruitment of other accessory proteins during gene transcription and consequently affects the control of gene expression. Even a single point mutation in a “cis-acting” element can affect/alter/abrogate the promoter activity: Applicants’ are referred to the following teachings in the art: i) Bibb et al., (Gene, 1985, Vol. 38: 215-226; see Abstract; Fig. 2, page 219; Table 1, page 223; Col. 1, page 224; and entire document);  and  ii) Satola et al., (J. Bacteriol., 1992, Vol. 174(5): 1448-1453; Abstract; and entire document). 
	As stated above, no information beyond the characterization of intact full-length promoter comprising the nucleic acid sequence of SEQ ID NO: 2 and SEQ ID NO: 4 and said promoter comprising the polynucleotide sequence amplified by the primer sequences of SEQ ID NO: 17 and SEQ ID NO: 18, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of encoding polynucleotides in a genus of host cells. As the claimed genera of polynucleotides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of intact full-length promoter comprising the nucleic acid sequence of SEQ ID NO: 2 and SEQ ID NO: 4 and said promoter comprising the polynucleotide sequence amplified by the primer sequences of SEQ ID NO: 17 and SEQ ID NO: 18, vectors comprising intact full-length promoter and isolated host cells transformed with said expression vector comprising heterologous genes of interest operably linked to said promoter and driving the expression of said gene of interest. However, specification does not reasonably provide enablement for a genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-12 and 15-18 are so broad as to encompass a genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides of undefined structures having promoter activity broadly encompassed by the claims. Since the nucleic acid sequence of a promoter determines its structural and functional properties, predictability of which changes can be tolerated in a promoter nucleic acid sequence and obtain the desired activity requires knowledge and guidance with regard to which nucleic acid(s)/residue(s) in the promoter sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded promoter’s structure relates to its function. Furthermore, the art teaches the following regarding complexity of the promoter structure/function relationship for promoter activity: a promoter has discrete spatial and temporal elements “cis-acting” elements that govern the activity of promoter, as said “cis-acting” elements are specific binding regions that are recognized by specific transcription factors and other accessory proteins known as “trans-acting” factors (cell specific) and any mutation or structural change in the “cis-acting” elements drastically affect the binding of said specific transcription factors and recruitment of other accessory proteins during gene transcription and consequently affects the control of gene expression Applicants’ are referred to the following teachings in the art: i) Bibb et al., (Gene, 1985, Vol. 38: 215-226; see Abstract; Fig. 2, page 219; Table 1, page 223; Col. 1, page 224; and entire document);  and  ii) Satola et al., (J. Bacteriol., 1992, Vol. 174(5): 1448-1453; Abstract; and entire document). However, instant application provides no guidance regarding the various “cis-acting” elements that are required for optimal promoter activity or any guidance regarding regions of the any promoter that can be modified and yet retain optimal promoter activity. In this case, the disclosure is limited to the characterization of intact full-length promoter comprising the nucleic acid sequence of SEQ ID NO: 2 and SEQ ID NO: 4 and said promoter comprising the polynucleotide sequence amplified by the primer sequences of SEQ ID NO: 17 and SEQ ID NO: 18, vectors comprising intact full-length promoter and isolated host cells transformed with said expression vector comprising heterologous genes of interest operably linked to said promoter and driving the expression of said gene of interest. It would require undue experimentation of the skilled artisan to make and use the claimed polynucleotides having the associated function i.e., promoter activity. The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polynucleotides, the lack of guidance, working examples, and unpredictability of the art in predicting function, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polynucleotides encompassed by the claims.	
The specification does not support the broad scope of the claims which encompass a genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for identifying any polynucleotides of undefined structure having promoter activity or modifying the polynucleotide sequence of any promoter with an expectation of obtaining the desired biological function i.e., promoter activity; (B) defined core regions/motifs, “cis-acting” elements involved in the desired promoter activity that are essential for the desired activity and tolerance to modifications; and (C) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claim broadly including polynucleotides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 9 and 15 recite “A host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 9 and 15 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 9 and 15 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated host cell …”. 


Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1, 6-10, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Payne et al., (US 7,132,527 B2), when given the broadest reasonable interpretation. 
Claims 1, 6-10, 12 and 15-17 as interpreted are directed to a genus of polynucleotides having promoter activity i.e., genus of promoters including mutants and variants of undefined/unlimited structures (also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation). 
Payne et al., (US 7,132,527 B2) disclose structure of a promoter comprising the transcription initiation site spanning -10 and -35 region of said promoter and a stuffer region of `17 nucleotides of said transcription initiation site and mutating said promoter region to encompass various endonuclease restriction sites (see Abstract; col. 2, lines 53-63; col. 3, lines 8-14; -35 region and -10 region signature sequences in said promoter, col. 9, lines 3250);  construction of  vectors comprising said promoter, kit comprising said vector and host cells transformed said expression vectors and codon optimization and expression of heterologous genes of interest (col. 6, lines 5-67; col. 7, lines 22-67; claims; and entire document . Applicants’ are directed to the following sections in  McFarland et al., (US 8,663,956 B2): Abstract; col. 4, lines 20-28; col. 8, lines 4-19; col. 32, lines 15-67 to col. 34; col. 36, lines 11-29; col. 38, lines 30-50; cols. 39-40; and entire document. 
Hence, Payne et al., (US 7,132,527 B2) is deemed to anticipate claims 1, 6-10, 12 and 15-17 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ promoter with the promoter of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the promoter of the prior art does not possess the same material structural and functional characteristics of the promoter of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payne et al., (US 7,132,527 B2) as applied to claims 1, 6-10, 12 and 15-17 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of LeClerc et al., (Nature, 1982, Vol. 297: 596-598; disclosing a polynucleotide comprising lacZ promoter and having 100% sequence identity to SEQ ID NO: 2 of the instant invention), Short et al.,  (Nuc. Acids Res., 1988, Vol. 16(1): 7583-7600) and Liu et al., (Genewiz, 05/16/2012; disclosing the lacZ gene having 100% sequence identity to SEQ ID NO: 39 of the instant invention). 
The disclosure of Payne et al., (US 7,132,527 B2) as applied to claims 1, 6-10, 12 and 15-17 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Payne et al., is silent regarding wherein said promoter is -galactosidase and having the SEQ ID NOs: 2… and 39 (as in claims 3-5, 11 and 18). 
Regarding claims 3-5, the following references teach the structural and functional elements of the instant invention: LeClerc et al., (Nature, 1982, Vol. 297: 596-598; disclosing a polynucleotide comprising lacZ promoter and having 100% sequence identity to SEQ ID NO: 2 of the instant invention (see provided sequence alignment below); said reference also teaches mutations spanning the region of -10 to -35 (see Fig. 2; and entire document).
RESULT 2
SYNECOLAC
LOCUS       SYNECOLAC                 90 bp ss-DNA     linear   SYN 27-APR-1993
DEFINITION  M13 single stranded phage DNA with E.coli insert, including the
            regulatory region of the lac operon promoter.
ACCESSION   J02463
VERSION     J02463.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct
            other sequences; artificial sequences.
REFERENCE   1  (bases 1 to 90)
  AUTHORS   LeClerc,J.E. and Istock,N.L.
  TITLE     Specificity of UV mutagenesis in the lac promoter of M13lac hybrid
            phage DNA
  JOURNAL   Nature 297 (5867), 596-598 (1982)
   PUBMED   7045681
COMMENT     Original source text: M13 single stranded DNA with E.coli DNA
            insert, mutant hybrid phage M13MP2 developed by J.Messing et al.
            [1] studies specificity of UV mutagenesis at the nucleotide level
            by examining nucleotide changes in mutant hybrid phages after UV
            exposure.
FEATURES             Location/Qualifiers
     source          1..90
                     /organism="synthetic construct"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:32630"
     mRNA            88..>90
                     /product="lac Z mRNA"

  Query Match             100.0%;  Score 18;  DB 1080;  Length 90;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTTTATGCTTCCGGCTCG 18
              ||||||||||||||||||
Db         58 CTTTATGCTTCCGGCTCG 75

Analogous art, Short et al.,  (Nuc. Acids Res., 1988, Vol. 16(1): 7583-7600) provide structural and functional details regarding lacZ promoter and comprising many restriction endonuclease recognition site such as BamHI, XhoI in the lacZ promoter and lacZ gene (see Abstract; Fig. 2, page 7589 ; fig. 5, page 7593; and entire document). 
Regarding claims 11 and 18, Liu et al., (Genewiz, 05/16/2012) disclose the lacZ gene having 100% sequence identity to SEQ ID NO: 39 of the instant invention (see provided sequence alignment below):
ALIGNMENTS


RESULT 1
JF826242/c
LOCUS       JF826242                2665 bp    DNA     circular SYN 16-MAY-2012
DEFINITION  Cloning vector pUC57-Kan, complete sequence.
ACCESSION   JF826242
VERSION     JF826242.2
KEYWORDS    .
SOURCE      Cloning vector pUC57-Kan
  ORGANISM  Cloning vector pUC57-Kan
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 2665)
  AUTHORS   Liu,W., Yang,P., Zhou,Y. and Yang,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (21-APR-2011) R&D, Genewiz Inc. Suzhou, No. 218 Xinghu
            Street, Suzhou, Jiangsu 215125, China
REFERENCE   2  (bases 1 to 2665)
  AUTHORS   Liu,W., Yang,P., Zhou,Y. and Yang,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2012) R&D, Genewiz Inc. Suzhou, No. 218 Xinghu
            Street, Suzhou, Jiangsu 215125, China
  REMARK    Sequence update by submitter
COMMENT     On May 16, 2012 this sequence version replaced JF826242.1.
FEATURES             Location/Qualifiers
     source          1..2665
                     /organism="Cloning vector pUC57-Kan"
                     /mol_type="other DNA"
                     /db_xref="taxon:1090674"
                     /PCR_primers="fwd_name: M13F-47, fwd_seq:
                     cgccagggttttcccagtcacgac, rev_name: M13R-48, rev_seq:
                     agcggataacaatttcacacagga"
     gene            complement(146..493)
                     /gene="lacZ"
     CDS             complement(146..493)
                     /gene="lacZ"
                     /note="N-terminal fragment"
                     /codon_start=1
                     /transl_table=11
                     /product="LacZ"
                     /protein_id="AEP40378.2"
                     /translation="MTMLEPSLHAGLCSRRARDPISRCIREVPSSNSLAVVLQRRDWE
                     NPGVTQLNRLAAHPPFASWRNSEEARTDRPSQQLRSLNGEWRLMRYFLLTHLCGISHR
                     IWCTLSTICSDAA"
     gene            complement(1650..2465)
                     /gene="kan"
     CDS             complement(1650..2465)
                     /gene="kan"
                     /note="kanamycin resistance protein"
                     /codon_start=1
                     /transl_table=11
                     /product="Kan"
                     /protein_id="AEP40379.1"
                     /translation="MSHIQRETSCSRPRLNSNMDADLYGYKWARDNVGQSGATIYRLY
                     GKPDAPELFLKHGKGSVANDVTDEMVRLNWLTEFMPLPTIKHFIRTPDDAWLLTTAIP
                     GKTAFQVLEEYPDSGENIVDALAVFLRRLHSIPVCNCPFNSDRVFRLAQAQSRMNNGL
                     VDASDFDDERNGWPVEQVWKEMHKLLPFSPDSVVTHGDFSLDNLIFDEGKLIGCIDVG
                     RVGIADRYQDLAILWNCLGEFSPSLQKRLFQKYGIDNPDMNKLQFHLMLDEFF"

  Query Match             100.0%;  Score 348;  DB 1080;  Length 2665;
  Best Local Similarity   100.0%;  
  Matches  348;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACCATGCTCGAGCCAAGCTTGCATGCAGGCCTCTGCAGTCGACGGGCCCGGGATCCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        493 ATGACCATGCTCGAGCCAAGCTTGCATGCAGGCCTCTGCAGTCGACGGGCCCGGGATCCG 434

Qy         61 ATATCTAGATGCATTCGCGAGGTACCGAGCTCGAATTCACTGGCCGTCGTTTTACAACGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        433 ATATCTAGATGCATTCGCGAGGTACCGAGCTCGAATTCACTGGCCGTCGTTTTACAACGT 374

Qy        121 CGTGACTGGGAAAACCCTGGCGTTACCCAACTTAATCGCCTTGCAGCACATCCCCCTTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        373 CGTGACTGGGAAAACCCTGGCGTTACCCAACTTAATCGCCTTGCAGCACATCCCCCTTTC 314

Qy        181 GCCAGCTGGCGTAATAGCGAAGAGGCCCGCACCGATCGCCCTTCCCAACAGTTGCGCAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        313 GCCAGCTGGCGTAATAGCGAAGAGGCCCGCACCGATCGCCCTTCCCAACAGTTGCGCAGC 254

Qy        241 CTGAATGGCGAATGGCGCCTGATGCGGTATTTTCTCCTTACGCATCTGTGCGGTATTTCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        253 CTGAATGGCGAATGGCGCCTGATGCGGTATTTTCTCCTTACGCATCTGTGCGGTATTTCA 194

Qy        301 CACCGCATATGGTGCACTCTCAGTACAATCTGCTCTGATGCCGCATAG 348
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        193 CACCGCATATGGTGCACTCTCAGTACAATCTGCTCTGATGCCGCATAG 146

Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Payne et al., and employ the lacZ polynucleotides of LeClerc et al., Short et al.,  and Liu et al., that teach structural and functional elements and to generate a modified promoter with the desired endonuclease recognition site. Motivation to generate such a modified promoter derives from the fact that modified promoter is a commercial product of importance and useful industry applications (Payne et al., and Short et al.,). The expectation of success is high, because the combined teachings of Payne et al., LeClerc et al., Short et al., and Liu et al., provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Payne et al., LeClerc et al., Short et al., and Liu et al.,) i.e., genus of promoters including mutants and variants of undefined/unlimited structures (only partial structures of comprising the nucleic acid sequences of SEQ ID NO: 2 and SEQ ID NO: 4 of the claimed promoter is provided, remainder of the promoter structure is undefined; also see 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-12 and 15-18 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-12 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payne et al., (US 7,132,527 B2) as applied to claims 1, 6-10, 12 and 15-17 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of LeClerc et al., (Nature, 1982, Vol. 297: 596-598; disclosing a polynucleotide comprising lacZ promoter and having 100% sequence identity to SEQ ID NO: 2 of the instant invention), Short et al.,  (Nuc. Acids Res., 1988, Vol. 16(1): 7583-7600) and Liu et al., (Genewiz, 05/16/2012; disclosing the lacZ gene having 100% sequence identity to SEQ ID NO: 39 of the instant invention).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652